Order entered September 29, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00371-CR

               JEFFREY DEWAYNE ALEXANDER, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 416th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 416-80932-2021

                                     ORDER

      Before the Court is appellant’s September 27, 2021 second motion to extend

time to file his brief. We GRANT the motion and ORDER appellant’s brief filed

on or before October 11, 2021. If appellant’s brief is not filed by that date, this

appeal may be abated for the trial court to make findings in accordance with rule of

appellate procedure 38.8. See TEX. R. APP. P. 38.8(b)(2).


                                             /s/   ERIN A. NOWELL
                                                   JUSTICE